Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Ms. Jamaica P. Szeliga on 6/1/22.
Examiner’s Amendment to Claims:
Cancel claims 4-7, 9, 11, 13-14, 18-19.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 8, 15-17 are directed to a recombinant eukaryotic host cell for manufacturing a protein of interest, wherein the host cell is engineered to overexpress at least one polynucleotide encoding at least one protein which is involved in lipid metabolism, wherein said protein (or DNA encoding it) isolated from Pichia pastoris, and being involved in lipid metabolism is in charge of sphingolipid biosynthesis and comprises an amino acid sequence as shown in SEQ ID NO: 1 or a homologue thereof, wherein the homologue displays at least 70% sequence identity to an amino acid sequence as shown in SEQ ID NO: 1 and methods of use thereof.
Claimed recombinant eukaryotic cell is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said recombinant eukaryotic cell is also non-obvious.
Since said recombinant eukaryotic cell is both novel and non-obvious, claimed methods of use thereof are also novel and non-obvious.
Claims 1, 3, 8 and 15-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656